DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-3 and 5-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, the Applicant has amended the claims to make the heat transfer space airtightly partitioned from the first, second and third paths such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2004/0097088 to Kitayama et al in view of United States Patent Application No. 2017/0092472 to Koiwa et al, United 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A gas supplying/suctioning device in Claim 1, interpreted as GU (see 112 rejections below), as per Para. 0030 in the PgPub of the Instant Application.
An elastic member of Claim 1, interpreted as LNG, O-rings [0039].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112, 1st Paragraph Due to Claim Interpretation
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In regards to Claim 1, as discussed the Claim Interpretation above, “a gas supplying/suctioning device” invokes interpretation under U.S.C. 112(f). However, all recitations of “a gas supplying/suctioning device”/“a pressure control device” in the Specification [0030], refers to the “a gas supplying/suctioning device”/“a pressure control device” as a “GU” without further specifying a specific structure to perform the 
For the purposes of examination, “a gas supplying/suctioning device” is interpreted as comprising anything that can supply gas or suction or equivalents thereof. In light of the above, dependent claims 2-3 and 5-7 are also rejected under U.S.C. 112(a) at least due to dependency to rejected claim 1.


Claim Rejections - 35 USC § 112, 2nd Paragraph Due to Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a gas supplying/suctioning device” that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, it appears that the “a gas supplying/suctioning device”/“a pressure 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claim 1 recites the limitation “a gas supplying/suctioning device” that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “a gas supplying/suctioning device” has no specific structure associated with “device” and thus it is unclear what the structure of “a pressure control device” is. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purposes of examination, “a gas supplying/suctioning device” is interpreted as comprising anything that can supply gas or suction or equivalents thereof. In light of the above, dependent claims 2-3 and 5-7 are also rejected under U.S.C. 112(b) at least due to dependency to rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6 are rejected under 35 U.S.C. 103(A) as unpatentable over United States Patent Application No. 2004/0097088 to Kitayama et al in view of United States Patent Application No. 2017/0092472 to Koiwa et al, United States Patent Application No. 2015/0376783 to Hanamachi et al, and United States Patent Application No. 2001/0045269 to Yamada et al.
In regards to Claim 1, Kitayama teaches a processing apparatus Fig. 1 for a processing target object W, comprising: a chamber main body 24; a mounting table 40 
Kitayama does not expressly teach an electrostatic chuck provided on the cooling table provided on the first portion, the first path is extended within the first 
Koiwa teaches a processing apparatus Fig. 1-3 for a processing target object W, comprising: a chamber main body 12 Fig. 1; a mounting table 14 which is provided within the chamber main body 12 and configured to mount the processing target object thereon W; and a chiller unit TU configured to output a coolant into the mounting table [0068]; and a gas supplying device (GP, [0075]), wherein the mounting table comprises: a cooling table 34 in which the coolant outputted from the chiller unit is flown [0068]; and an electrostatic chuck 36 provided on top of the cooling table [0069] and extending the entirety of the top portion of the cooling table, the cooling table further comprises a second heat transfer space DS extended along the electrostatic chuck, the second heat transfer space is airtightly partitioned from the cooling paths 34f by at least one elastic member 68, 98 [hermetic sealing, 0075], and the gas supplying/suctioning device GP is connected to the first heat transfer space and is configured to supply a gas into/from the first heat transfer space to adjust an internal pressure of the first heat transfer space (pressure controller 104 [0099, 0052-0122]).
As it is known to provide an electrostatic chuck on a cooling table, as taught by Koiwa, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified Kitayama as taught by Koiwa to include the electrostatic chuck on top of the cooling table. One would be motivated to do so in order to chuck or hold the substrate as it is commonly known to do so. See MPEP 2143, Exemplary Rationales A-G.

Hanamachi teaches a mounting table 300 Fig. 1-5 with two separate cooling plate portions: a first cooling portion 200 with a first path 210 and a first end portion 12B and a second end portion 12A is provided within the first portion, a second portion 100 has a second path 110 comprises a third end portion 11B and a fourth end portion 11A within the second portion, wherein a third path 20B, 21B  is connected to the first end portion of the first path and the third end portion of the second path as it connects 12B and 11B, the coolant flowing in through an inlet 30 from an implied chiller unit to the second end portion 12A of the first path and the fourth end of the second path, a first path is extended in the horizontal direction, the second path is extended in a horizontal direction, such that the gas inlet and return is implicitly shared [0021-0045].
Hanamachi further teaches that the shared flow paths within the mounting table and structure alleviates the temperature difference at the surface of the plate portion on which the wafer is to be placed [0044].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kitayama in view of Koiwa with separate plates by forming a flow path that has a shared inlet and outlet, as per the teachings of Hanamachi which teaches a shared inlet/outlet within separate cooling portions/plates 
Kitayama in view of Koiwa and Hanamachi do not expressly teach that the order of flow for the paths is through the first path, the third path and the second path in sequence.
Yamada teaches a heating medium of 100 that goes through a first path 71 to a third path 82 and a second path 81 [0025-0059].
As it is known to provide a flow order for the coolant to pass through the first path, the third path and the second path in a mounting table with a cooling plate, as taught by Yamada, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified Kitayama in view of Koiwa and Hanamachi as taught by Yamada to rearrange the order of the coolant paths to have the coolant move from the first path, to the third path, and the second path in sequence. One would be motivated to do so in order to provide a predictable of order supplying coolant. See MPEP 2143, Exemplary Rationales A-G.
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 2, Kitayama teaches the first path 50 includes a region having an approximately regular cross sectional area (see the cross region of 50 is rectangular shape).  
In regards to Claim 3, Kitayama in view of Koiwa, Hanamachi and Yamada teaches the third path 21A, 20A in Hanamachi wherein the third path is extended between the inside of the first portion and an inside of the second portion to be overlapped in a central portion of mounting table, and thus implicitly the electrostatic 
In regards to Claim 6, Kitayama does not expressly teach a second heat transfer space, wherein the second heat transfer space is provided between the electrostatic chuck and the cooling table, and extended along the electrostatic chuck, and the gas supplying/suctioning device is connected to the second heat transfer space, and is configured to adjust an internal pressure of the second heat transfer space.  
Koiwa teaches that there is a second heat transfer space DS wherein the second heat transfer space DS is provided between the electrostatic chuck and the cooling table (as shown in Koiwa Fig. 1) and extended along the electrostatic chuck, i.e., the along the horizontal direction, and a gas supplying/suctioning device GP is connected to the first heat transfer space and is configured to supply a gas into/from the first heat transfer space to adjust an internal pressure of the first heat transfer space (pressure controller 104 [0099, 0052-0122]). Koiwa teaches the second heat transfer space is present so that the temperature distribution of the electrostatic chuck is uniform [0095].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kitayama in view of Koiwa, Hanamachi and Yamada to add the second heat transfer space of Koiwa. One would be motivated to do 

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2004/0097088 to Kitayama et al in view of United States Patent Application No. 2017/0092472 to Koiwa et al, United States Patent Application No. 2015/0376783 to Hanamachi et al, and United States Patent Application No. 2001/0045269 to Yamada et al and in further view of United States Patent Application No. 2003/0168439 to Kanno et al.
The teachings of Kitayama in view of Koiwa, Hanamachi and Yamada are relied upon as set forth in the above 103 rejection.
In regards to Claims 5 and 7, Kitayama in view of Koiwa, Hanamachi and Yamada do not expressly teach the first or second heat transfer space is airtightly divided into multiple first/second regions, and the supplying/suctioning device is connected to each of the multiple first/second regions and is configured to adjust an internal pressure of each of the multiple first regions.  
Kanno teaches an electrostatic chuck 15, 16, 17 that is on a cooling table 14 that has a heat transfer space 37 that is provided between the electrostatic chuck and the cooling table and extended along the electrostatic chuck with the pressure control device (inlets 23, which would be analogous to that of Kitayama) configured to adjust an internal pressure of the second heat transfer space or that the second heat transfer space is airtightly divided into multiple second regions (inner and outer regions and seals 31), and the pressure control device is connected to each of the multiple second 
energy to the wafer when the processing gets started and there is certain heat input from the plasma, as per [0041], which states that the heat transfer space allows for this temperature control.
	It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kitayama in view of Koiwa, Hanamachi and Yamada with the divided heat transfer spaces of Kanno. One would be motivated to do so for the purposes of maintain the wafer/substrate temperature to heat and remove heat as needed. See MPEP 2143, Motivations A-E. The resulting apparatus would resulting a second heat transfer space, 31wherein the second heat transfer space is provided between the electrostatic chuck and the cooling table, and extended along the electrostatic chuck, and the pressure control device is connected to the second heat transfer space, and configured to adjust an internal pressure of the second heat transfer space or that the second heat transfer space is airtightly divided into multiple second regions, and the pressure control device is connected to each of the multiple second regions and configured to adjust an internal pressure of each of the multiple second regions. 
The resulting apparatus fulfills the limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716  

/KARLA A MOORE/Primary Examiner, Art Unit 1716